Title: To George Washington from Colonel William Russell, Sr., 24 February 1778
From: Russell, William Sr.
To: Washington, George



May it please your Excellency,
Feby 24th 1778

I am happy to be inform’d by Major Campbell, that your Excellency intends shortly to have the divided and disagreeable situation of the 13th Virginia Regiment laid before Congress; that thereby that part of the Regiment here, and those over the Mountain at Fort Pitt may be join’d together, and act accordingly at such place as your Excellency and Congress may think propper to direct.
That the Soldiers of that Regiment had assurances by the Officers who enlisted them to be continued on that side of the Mountain, is a fact, perhaps unknown to your Excellency, but true it is such engagements drew in many married Men to enlist, who have since been forced down here, leaving their helpless Families in a most miserable condition. Their Wives and Children were soon after forced to fly into Forts, to escape the danger of a savage Enemy, at a time when provisions were scarce in that part of the Country and must have suffered much since. I mention this real fact, the better to enable your Excellency to form a judgment for the disposal of the Regiment. I am anxious to have the Regiment disciplin’d as early as possible this spring, therefore hope the application may not be premature. I request the favour of your Excellency to indulge Major Campbell with leave of absence, till he can ⟨w⟩ait on Congress to have the business adjusted, unless your Excellency

shou’d chuse to determine the matter your self. I am with due respect, May it please your Excellency your Most Obed. Servt

W. Russell Colo. Commr Genl Muhlenbergs Brigade

